                              Case 1:21-mj-00437-GMH Document 5 Filed 05/27/21 Page 1 of 1
AO 442 (Rev. 11111) Arrest Warrant




                                            UNITED STATES DISTRICT COURT
                                                                       for the

                                                               District of Columbia

                        United States of America
                                    v.                                      )    Case: 1:21:-mj-00437
                        STACY WADE HAGER                                    )    Assigned to: Judge Harvey, G. Michael
                                                                            )    Assign Date: 5/19/2021
                                                                            )    Description: COMPLAINT WI ARREST WARRANl
                                                                            )
                                                                            )
                                Defendant


                                                            ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                 to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                             STACY WADE HAGER
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              0 Superseding Indictment           0 Information          0 Superseding Information              N Complaint
o     Probation Violation Petition           0 Supervised Release Violation Petition              o Violation   Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.
                                                                                                    (,
                                                                                                          V!
                                                                                                          ~
                                                                                                               t7q)y          Digitally signed
                                                                                                                              Harvey
                                                                                                                                                 by G. Michael

Date:              05/19/2021                                                                         1                       Date:2021.05.1916:10:53-04'OO'


                                                                                                  Issuing officer's signature


City and state:                      Washington, D.C.                                 G. Michael Harvey, U.S. Magistrate Judge
                                                                                                     Printed name and title


                                                                      Return
            This warrant was received on      (date)   ()   SI {9 / ..< }       , and the person was arrested on   (date)       ()S/~1/~ {
                          LA) a ( D ) Te...X lk-c;
                                                                                                                                       j



at   (city and state)




                                                                                                     Printed name and tit e
